      Case 3:19-cv-06694-LB Document 30 Filed 12/26/19 Page 1 of 5



 1   MARK DAVID MCPHERSON (CA SBN 307951)
     MMcPherson@mofo.com
 2   MORRISON & FOERSTER LLP
     425 Market Street
 3   San Francisco, California 94105-2482
     Telephone: 415.268.7000
 4   Facsimile: 415.268.7522
     MMcPherson@mofo.com
 5
     Attorneys for Defendant
 6   MCKINSEY & COMPANY, INC.

 7

 8                             UNITED STATES DISTRICT COURT

 9                            NORTHERN DISTRICT OF CALIFORNIA

10   OMAR ABDULAZIZ                             Case No. 3:19 CV-06694-LB
11               Plaintiff,                     STIPULATION AND [PROPOSED]
                                                ORDER REGARDING SCHEDULING OF
12         v.                                   DEFENDANTS’ MOTIONS TO DISMISS
                                                AND INITIAL CASE MANAGEMENT
13   TWITTER, Inc.; McKINSEY & Co.; and         CONFERENCE
     DOES 1-10; inclusive,
14                                              Judge: Hon. Laurel Beeler
                 Defendants.
15
                                                Complaint Filed: October 18, 2019
16

17

18

19

20

21

22

23

24

25

26

27

28

          STIPULATION AND [PROPOSED] ORDER REGARDING SCHEDULING OF DEFENDANTS’
                MOTIONS TO DISMISS AND INITIAL CASE MANAGEMENT CONFERENCE
                                   Case No. 3:19-CV_06694-LB
        Case 3:19-cv-06694-LB Document 30 Filed 12/26/19 Page 2 of 5



 1          Pursuant to Civil Local Rule 6-2, Plaintiff Omar Abdulaziz, Defendant Twitter, Inc.

 2   (“Twitter”), and Defendant McKinsey & Company, Inc. (“McKinsey”), by and through their

 3   respective counsel of record, hereby jointly stipulate as follows:

 4          WHEREAS, on October 18, 2019, Plaintiff filed his Complaint in this action;

 5          WHEREAS, on October 24, 2019, Plaintiff served his Complaint on Defendant

 6   McKinsey, and on October 25, 2019, Plaintiff served his Complaint on Defendant Twitter;

 7          WHEREAS, an Initial Case Management Conference is currently scheduled for February

 8   13, 2020, at 11:00 a.m.;

 9          WHEREAS, on December 16, 2019, Twitter and McKinsey filed their respective Motions

10   to Dismiss Plaintiff’s Complaint;

11          WHEREAS, on December 16, 2019, Twitter filed a Request for Judicial Notice in support

12   of its Motion to Dismiss Plaintiff’s Complaint;

13          WHEREAS, Plaintiff’s deadline to oppose Twitter’s Motion to Dismiss Plaintiff’s

14   Complaint and Request for Judicial Notice and McKinsey’s Motion to Dismiss Plaintiff’s

15   Complaint is currently December 30, 2019, and the hearing on the Motions and Request for

16   Judicial Notice is currently set for January 23, 2020;

17          WHEREAS, Plaintiff’s counsel has requested additional time to oppose Defendants’

18   Motions to Dismiss and Twitter’s Request for Judicial Notice;

19          WHEREAS, the parties have conferred and agreed to continue the January 23, 2020

20   hearing date for Twitter’s Motion to Dismiss and Request for Judicial Notice and McKinsey’s

21   Motion to Dismiss to February 27, 2020, and to adjust the briefing schedule and the date for the

22   Initial Case Management Conference accordingly; and

23          WHEREAS, the stipulated extension of time would not have any effect on any other date

24   or deadline set by the Court;

25          NOW, THEREFORE, THE PARTIES HEREBY STIPULATE that

26          1)         The hearing date for Twitter’s Motion to Dismiss Plaintiff’s Complaint and

27                     Request for Judicial Notice and McKinsey’s Motion to Dismiss Plaintiff’s

28                     Complaint is continued to February 27, 2020, at 9:30 a.m.;
                                                    1
              STIPULATION AND [PROPOSED] ORDER REGARDING SCHEDULING OF DEFENDANTS’
                    MOTIONS TO DISMISS AND INITIAL CASE MANAGEMENT CONFERENCE
                                       Case No. 3:19-CV-06694-LB
       Case 3:19-cv-06694-LB Document 30 Filed 12/26/19 Page 3 of 5



 1         2)       Plaintiff shall have until January 23, 2020, to oppose Twitter’s Motion to

 2                  Dismiss Plaintiff’s Complaint and Request for Judicial Notice and McKinsey’s

 3                  Motion to Dismiss Plaintiff’s Complaint;

 4         3)       Defendants shall have until February 13, 2020, to file their replies in support of

 5                  their respective motions;

 6         4)       The Initial Case Management Conference currently scheduled for February 13,

 7                  2020, at 11:00 a.m. is continued to March 19, 2020, at 11:00 a.m.

 8         IT IS SO STIPULATED.

 9   Dated: December 24, 2019                   MORRISON & FOERSTER LLP
10

11                                              By: /s/ Mark David McPherson
                                                    MARK DAVID MCPHERSON
12
                                                Attorneys for Defendant
13                                              MCKINSEY & COMPANY, INC.
14

15   Dated: December 24, 2019                             KLEIMAN / RAJARAM
16

17                                                 By:    /s/ Mark Kleiman
                                                          Mark Kleiman
18
                                                          Attorneys for Plaintiff
19

20   Dated: December 24, 2019                             KEKER & VAN NEST LLP

21
                                                   By:    /s/ Benjamin Berkowitz
22                                                        BENJAMIN BERKOWITZ
                                                          KHARI TILLERY
23                                                        ANJALI SRINIVASAN
                                                          RYLEE KERCHER OLM
24
                                                          Attorneys for Defendant
25                                                        TWITTER, INC.
26

27

28
                                                  2
            STIPULATION AND [PROPOSED] ORDER REGARDING SCHEDULING OF DEFENDANTS’
                  MOTIONS TO DISMISS AND INITIAL CASE MANAGEMENT CONFERENCE
                                     Case No. 3:19-CV-06694-LB
      Case 3:19-cv-06694-LB Document 30 Filed 12/26/19 Page 4 of 5



 1                                      [PROPOSED] ORDER

 2        Pursuant to the stipulation of the parties, the Court orders as follows:

 3        1)        The hearing date for Twitter’s Motion to Dismiss Plaintiff’s Complaint and

 4                  Request for Judicial Notice and McKinsey’s Motion to Dismiss Plaintiff’s

 5                  Complaint is continued to February 27, 2020, at 9:30 a.m.;

 6        2)        Plaintiff shall have until January 23, 2020 to oppose Twitter’s Motion to

 7                  Dismiss Plaintiff’s Complaint and Request for Judicial Notice and McKinsey’s

 8                  Motion to Dismiss Plaintiff’s Complaint;

 9        3)        Defendants shall have until February 13, 2020 to file their replies in support of

10                  their respective motions;

11        4)        The Initial Case Management Conference currently scheduled for February 13,

12                  2020, at 11:00 a.m. is continued to March 19, 2020, at 11:00 a.m.

13        IT IS SO ORDERED.

14   Dated: December 26, 2019                       By:
                                                           HONORABLE LAUREL BEELER
15                                                         UNITED STATES DISTRICT COURT
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 3
           STIPULATION AND [PROPOSED] ORDER REGARDING SCHEDULING OF DEFENDANTS’
                 MOTIONS TO DISMISS AND INITIAL CASE MANAGEMENT CONFERENCE
                                    Case No. 3:19-CV-06694-LB
        Case 3:19-cv-06694-LB Document 30 Filed 12/26/19 Page 5 of 5



 1                                           ATTESTATION
 2          Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I attest that concurrence in the

 3   filing of this document has been obtained from the other signatories.

 4
      Dated: December 24, 2019                         /s/ Mark David McPherson
 5
                                                       MARK DAVID McPHERSON
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   4
             STIPULATION AND [PROPOSED] ORDER REGARDING SCHEDULING OF DEFENDANTS’
                   MOTIONS TO DISMISS AND INITIAL CASE MANAGEMENT CONFERENCE
                                      Case No. 3:19-CV-06694-LB
